Mr. Justice Scott delivered the opinion of the Court: This was an application to the county court of Hamilton county, by the county treasurer, ex officio collector of taxes, for judgment against the owners of lots and lands, for the taxes of 1886 and prior years. The objector, in this case, had paid all taxes against his lands and lots for the years specified, except what is designated as “railroad tax. ” That tax was levied by the proper authorities of the county to pay interest on $237,000 of bonds issued by the county of Hamilton to certain railroad corporations. The court sustained the objections made to the validity of the tax so levied, and refused the People judgment for the same against the property of objector. The case is brought directly to this court on the appeal of the People, and the decision of the county court refusing judgment against the lands of objector, is assigned for error. ' It seems that $200,000 of the bonds in controversy were issued by the county of Hamilton to the St. Louis and Southeastern Railroad Company in payment for stock in that corporation, and that $37,000 of the bonds were issued by the-same authorities, and are a part of a donation alleged to have-been voted by the people of the county to the Evansville and Southern Illinois Railroad Company. As the validity of these bonds depends upon the construction of different statutes, it, will be necessary to consider them separately. First—As respects the $200,000 bonds issued to the St. Louis- and Southeastern Railroad Company, it is not claimed they were ever authorized, by°any vote of the people of the county, to be issued to that particular corporation, either in payment-for stock or otherwise. It is claimed, however, that at an election held on the 3d day of November, 1868, the voters of the county elected to subscribe $200,000 to the capital stock of the Shawneetown branch of the Illinois Central railroad, and authorized the issuing of bonds to that amount in payment for a like amount of stock in that company, and that by the 20th section of the act to incorporate the St. Louis and Southeastern Railroad Company, approved March, 1869, the county was authorized and empowered to subscribe to the capital stock of such railway company the $200,000, or any part thereof, voted by a majority of the legal voters of the county, to the “Shawneetown branch of the Illinois Central railroad.” There is no pretense there is any enabling act other than the act of March 10,1869, under which the county of Hamilton could have subscribed for $200,000 stock in the St. Louis and Southeastern Railroad Company, and issued the bonds in question for the payment; and as the point made, that that section of the charter of the corporation authorizing such subscription is unconstitutional, must be sustained, it is fatal to the validity of this whole series of bonds. It is seen, the act of March 10, 1869, to which reference is made as giving the requisite authority to the county to subscribe for the stock and issue the bonds, is “An act to incorporate the St. Louis and Southeastern Railroad Company.” That is all it purports to be by its title. The constitution of 1848, under which this act was passed, contained a restriction that “no private or local law which may be passed by the General Assembly shall embrace more than one subject, and that shall be expressed in the title.” This is a private or local act, and although the subscribing by counties, etc., to the capital stock of the corporation thereby created, is germane to the object expressed in the title, (Belleville, etc., Railroad Co. v. Gregory, 15 Ill. 20, City of Virden v. Allan, 107 id. 505,) the diversion to that corporation of a subscription theretofore authorized by a vote of the people to be made to a different corporation is a wholly different thing. That, it is to be presumed, affects, adversely, the corporation from which the subscription voted is to be diverted, and is, therefore, clearly not germane to the title of the act, and section 20 must therefore be held to have been inhibited by the constitution of 1848, and is for that reason void and of no effect. Lockport v. Gaylord, 61 Ill. 276; Middleport v. Ætna Life Ins. Co. 82 id. 562. It is well settled by the previous decisions of this court, that municipal bonds issued for stock in railroad corporations, without authority of law, are void, no matter into whose hands they may come. As this view of the law is conclusive of the whole ease in regard to this series of bonds, it will not be necessary to remark upon any other objections discussed in the argument. Holding, as is done, these §200,000 of bonds were issued without authority of law, it follows, the taxes levied to pay the interest on the same is also without authority of law, and the People should not have judgment for the same against the lands of the objector. Second—The other bonds ($37,000) stand upon a different footing. At the general election held on the 2d of November, 1869, a proposition .was submitted to the legal voters of Hamilton county, whether the sum of $74,000 be donated to aid in the construction of the Evansville and Southern Illinois railroad. That proposition was adopted, and the county court found it was authorized to make a donation to such railroad company in bonds to run twenty years, and to bear interest at the rate of seven per cent per annum. The $37,000 of bonds in controversy are one-half of the donation voted, the issuing of bonds for the other half of .the donation having been, for some reason, waived. Although these bonds were not issued and delivered until since the adoption of the present constitution, the donation was authorized under existing laws, by a vote of the people of the municipality issuing them, prior to its adoption, and no reason is perceived why these particular bonds are not binding obligations upon the county. It is said the donation of $74,000 voted,.exceeds five percent of the,taxable property of- the county for that year, and is for that reason void, as being- inhibited by that clause of the constitution which fixes a limit beyond which counties may not contract indebtedness. But it is the value of the taxable property to be ascertained by the “last assessment for State and county taxes previous to the incurring of such indebtedness, ” upon which the rate per cent is to be computed which is to limit the power of the county to contract indebtedness, and not the “equalized valuation” as fixed by the State Board of Equalization. It is not said-such indebtedness shall not exceed five per cent of the taxable property as ascertained by the State Board of Equalization, but as ascertained by the “last assessment for .State and county taxes, ”—that is, the assessment made. by the local assessors. It is conceded that. the valuation of the taxable property for that year, for county purposes, was $1,503,087, as fixed by the local assessor. Five per cent of that amount, of course, would exceed the sum of $74,000, the amount voted to be donated. Other points made against the validity of these particular bonds are thought to require no discussion. They were voted .for by the people, and issued in conformity with enabling acts, ■and no valid reason appears why the people that voted for the issuing of these bonds should not be required to pay the taxes .assessed to pay the interest upon them. The judgment of the county court will be reversed, and the -cause remanded to that court with directions to enter a judgment against the lands of the objector for that proportion of the taxes levied to pay the interest upon the $37,000 of bonds, which may be readily ascertained by computation, and refuse judgment for the residue of such taxes. Judgment reversed. Magbubee, J.: I do not concur in that portion of the foregoing opinion, which holds that the five per cent limit of indebtedness named in Sec. 12, Art. 9 of the constitution, is five per cent of the taxable value as ascertained by the assessment for State and county taxes as fixed by the local assessor. I think the equalized valuation as fixed by the State Board of Equalization is the valuation contemplated by the constitution.